The question here raised is, whether the stay of proceedings against the person of the debtor for the collection of the debt affects the condition of such a bond as this, or operates in any way to discharge the debtor from his imprisonment, or from his obligation to remain within the limits of the jail?
Chapter 200 of the Revised Statutes, section 14, provides, that upon the reception of any such petition, the court may, in their discretion, stay all proceedings against the body and estate, or either, of the petitioner, for the collection of debt, and may cause such petitioner to be liberated from jail, if confined in the jail, upon giving bond with surety or sureties, to the satisfaction of the jailer, in Providence county, and to the satisfaction of the sheriff in any other county, to return to jail in ten days after the *Page 51 
rising of the court at which his petition shall be finally disposed of, unless the petitioner shall be discharged by the court.
It is evident, from the language, that the stay of proceedings against the body of the debtor, in the contemplation of the statute, is different from a liberation from jail, — the first of which the court could order in their discretion; the last of which it has no power to grant, except upon the petitioner giving bond to return again to jail, if his petition should not be granted upon final hearing. It may stay the process unconditionally before it is executed upon the body, but not afterwards.
The petitioner is not the less in jail, that being within the prison yard, he is not within the walls of the prison. It is not necessary that he should be in arcta custodia, for this purpose. The condition of his bond assumes this, which is, that he remain a true prisoner in the custody of the keeper of the jail, and within the limits of the said jail until he shall be lawfully discharged, without committing any manner of escape during the time of his restraint.
There have been many cases in which the petitioner confined upon the limits has been discharged from his imprisonment on giving the bond to return to jail, and the construction uniformly given to the provision is, that the ordinary stay of proceedings does not affect a prisoner upon the limits more than one in close custody; and in order to release a petitioner under such circumstances, it is necessary that he give the bond to return.
The plea must be overruled and the demurrer sustained, and judgment be entered for the plaintiff. *Page 52